Title: From George Washington to the Commissioners for the District of Columbia, 25 July 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia, 25th July 1793

I enclose, for your information, the copy of a letter from the Secretary of State to me, on the subject of the objections made to Doctor Thornton’s plan of a Capitol. By this letter you will see, that after a candid discussion, it was found that the objections stated, were considered as valid by both the persons chosen by Doctor Thornton as practical Architects and competent judges of things of this kind—and one of them (Mr Carstairs) who appeared to have studied the matter with most attention, pronounced them irremidiable without an alteration in some parts of the plan; the other (Colo. Williams) proposed certain methods of obviating some of the objections, but in what manner you

 will see by the enclosed letter. The plan produced by Mr Hallett, altho’ preserving the original ideas of Doctor Thornton, and such as might upon the whole, be considered as his plan, was free from these objections, and was pronounced by the Gentlemen on the part of Doctr Thornton, as the one which they, as practical Architects, would chuse to execute. Besides which, you will see, that, in the opinion of those Gentlemen, the plan executed according to Mr Hallett’s ideas would not cost more than one half of what it would if executed according to Doctr Thornton’s.
After these opinions, there could remain no hesitation how to decide; and Mr Hoben was accordingly informed that the foundation would be begun upon the plan as exhibited by Mr Hallett, leaving the recess in the East front open for further consideration. If this meets your ideas the work of that building will progress as fast as circumstances will permit.
It seems to be the wish that the Portico of the East front, which was in Doctor Thornton’s original plan, should be preserved in this of Mr Hallett’s. The recess which Mr Hallett proposes in that front, strikes every one who has viewed the plan, unpleasantly, as the space between the wings or projections is too contracted to give it the noble appearance of the buildings of which it is an imitation; and it has been intimated that the reason of his proposing the recess instead of a portico, is to make it in one essential feature different from Doctr Thornton’s plan. But whether the Portico or the recess should be finally concluded upon will make no difference in the commencement of the foundation of the building, except in that particular part—and Mr Hallet is directed to make such sketches of the Portico, before the work will be affected by it, as will shew the advantage or disadvantage thereof. The ostensible objection of Mr Hallet to the adoption of Doctor Thornron’s East front is principally the deprivation of light, and air, in a degree, to the apartments designed for the Senate and Representatives. With very great regard, I am, Gentlemen, Your most Obedt Servt

Go: Washington

